DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 18, 2021 has been entered.
Status of the Claims1
Claims 1–5 and 7–18 are pending. Claim 14 stands withdrawn. In total, claims 1–5, 7–13, and 15–18 are the subject of this Office Action.
Claim Interpretation
Claim 1 recites the limitation “polymer compound”. Conventionally, the term “compound” can refer to “something consisting of two or more different parts.”2 However, the Specification3 suggests that this term refers to a polymer. (Spec. 4–5 (describing specific examples of a polymer compound—e.g., “[a]mong the polymer compounds described above, polyvinylidene fluoride, polyimide, polyether sulfone, polysulfone, and cellulose acetate,  . . . , are preferred.”)) Thus, in view of these findings, Examiner is interpreting the limitation “polymer compound” as referring to a polymer
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7, 9–11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards.4
With respect to claim 1, Edwards discloses a porous membrane: a porous membrane base (i.e., porous membrane substrate) coated with a thin, uniform coating. (Edwards, Abstract.) The porous membrane base can be polymeric—i.e., contain a polymer compound.5 (Id. ¶ 75 (“porous membranes include polymeric filter membranes”); see also cl. 73 (reciting “wherein the porous substrate is a Id. ¶ 41.) In particular, the coating can be applied by vapor phase methods such as: atomic layer deposition (ALD), in particular flow-through ALD; chemical vapor deposition (CVD); physical vapor deposition (PVD); or close-spaced sublimation (CSS). (Id. ¶¶ 52, 59–63.) Each of these deposition techniques are envisaged as providing vapor deposition of the coating. 
Notably, in this connection, Edwards contemplates using ALD, CVD, PVD, or CSS and then goes on to further contemplate that it may be useful to coat the material such that the composition of the material is not uniform throughout, namely, by using a coating method that only penetrates partway into the porous material. (Id. ¶ 52.) This suggests two things. First, it suggests that Edwards uses the term “uniform coating” to refer to a coating that covers both the external surface of the porous membrane base and the “inner wall surfaces” of the pores. This finding is further corroborated by Edwards teaching that “the use of thin, uniform coatings enables [] resistance to be achieved whilst essentially preserving the pore structure of the material, or at least altering the pore structure in a controlled manner.” (Id. at ¶ 44 (underlining added).) Second, it also suggests that Edwards considered ALD, CVD, PVD, and CSS as techniques which cause the coating to penetrate beyond “partway into” the porous material. In other words, Edwards per se appears to consider ALD, CVD, PVD, and CSS as techniques which cause vapor to penetrate into a porous material so as to provide a uniform coating on both the external and internal surfaces of said material. Also, as pointed out above, Edwards teaches that the coating can be a metal oxide. (Id. ¶ 41.) Thus, in view of the foregoing, it is respectfully submitted that the concept of a metal oxide film on inner wall surfaces of the pores is considered to be within the teaching of Edwards: because, inter alia, Edwards’ disclosure suggests that its uniform coating (e.g., metal oxide) covers both the internal and external surfaces of its porous membrane base.
Regarding the limitation “having pores interconnected in a thickness direction, the interconnected pores being interconnected from one surface of the porous membrane base to the other surface” (clm. 1, ll. 3–4), Edwards suggests that its porous base can be, inter alia, a track-etched membrane. (Edwards ¶ 75.) Edwards suggests that track-etched membranes can have straight cylindrical pores. (Id. ¶ 10.) Furthermore, the prior art suggests that a track-etched membrane has pores interconnected in a thickness direction, viz., from one surface of said membrane to 6 In view of these findings, Edwards’ track etched membranes appear to have the claimed interconnected pores.
Edwards does not appear to specify the claimed degree of thickness uniformity. However, Edwards teaches that its coating provides resistance of the membranes to environmental conditions (such temperature) and chemicals (such as solvents). (Edwards ¶ 44.) Edwards further teaches that the use of thin, uniform coatings enables this resistance to be achieved. (Id.) To this end, Edwards contemplates that coatings of such thinness, particularly when applied to polymers, would normally be expected to have defects such as pinholes or cracks that can expose the polymer to environmental substances such as air or chemicals. (Id. ¶ 45.) Edwards further contemplates that that diffusion through such thin layers could be significant. (Id.) Edwards also points out that thin coatings minimize changes to porosity and suggests that properties such as permeability can be enhanced by making minimal changes to pore characteristics. (Id. ¶ 48.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In addition, it has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330.
It is respectfully submitted that at the time Applicant’s invention was effectively filed, Edwards’ disclosure would have reasonably suggested to those skilled in the art that, essentially, regions of non-uniform thinness are troublesome: e.g., (A) defects such as pinholes or cracks which can expose the polymer to environmental substances such as air or chemicals (Edwards ¶ 45); (B) unwanted diffusion through thinner portions of the coating could be significant (id.); and (C) excessive regions of thickness in the coating can affect pore characteristics such e.g., by direct flow through said defects or by diffusion through excessively thin portions of the coating; and (2) prevent excessively thick portions of the coating from altering local pore characteristics such as permeability. Aller, supra; Petersen, supra.
With respect to claim 2, Edwards discloses using pore sizes of 200 and 400 nm (i.e., 0.2 µm and 0.4 µm). (Edwards ¶¶ 29, 88, 90.) In addition, given that claim 3 refers to a narrower range which falls with the scope of claim 2, the following analysis applies to both claims 2 and 3. That being said, as it applies to the narrower range presented in claim 3, Edwards does not appear to expressly specify that its pores can have a size within the range of 0.5–10 µm. However, Edwards suggests that membranes were available in a range of pore sizes—for instance 0.1–10 µm. (Edwards ¶ 9.) Edwards also suggests that pore size of its membrane dictates the largest particle size that can pass through said membrane. (Id. ¶ 29.) Edwards further suggests that pore size can be adjusted in order to “achieve a desired [] particle size that can pass through the porous material/membrane”. (Id.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In addition, it has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Edwards’ suggestion that membranes having pore sizes of 0.1–10 µm were previously available suggests that these pore sizes were known in the prior art. Notably, this range encompasses the claimed range of “0.5 µm or more and 10 µm or less”. In view of these findings, in accordance with MPEP § 2144.05(I), it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time the instant invention was effectively filed to select values within the claimed range (i.e., 0.5–10 µm): since Edwards suggests that such values were known in the prior art. Also, when Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 4, Edwards teaches that its coatings can have a thickness of about 10 nm to about 200 nm (i.e., about 0.01 µm to about 0.2 µm). (Edwards ¶ 27.) Edwards does not appear to specify that these values explicitly are values of mean thickness. However, as previously stated, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of mean thickness overlaps almost squarely with Edwards’ range of thickness. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time the instant invention was effectively filed to select values mean thickness residing within the overlapping range: since Edwards suggests that such values were suitable for its invention.
With respect to claim 5, the instant claim appears to essentially contain the subject matter of claims 3 and 4. Respectfully, as conveyed in the rejections above, the subject matter of claims 3 and 4 are obvious over Edwards. Thus, given that claim 5 is directed to the combined subject matter of these claims, by extension, claim 5 is also found obvious for at least the same reasons provided supra.
With respect to claim 7, Edwards as conveyed in the rejection of claim 1 (see § 5.4.1 supra), the metal oxide can be gallium oxide. In addition, gallium is a group 13 element.7
With respect to claim 8
With respect to claim 9, Edwards teaches that its membranes can have a thickness of 127 µm (Edwards ¶ 81.)
With respect to claims 10 and 11, as conveyed in the rejection of claim 1 (see § 5.4.1 supra), Edwards’ porous membrane has the same structural features as the porous membrane of claim 1. Edwards, however, appears to be silent with regards to properties described in these claims.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that Edwards’ porous membrane has the same structural features as the porous membrane of claim 1, the claimed tensile strength and tensile elongation at break (as recited collectively in claims 10 and 11) are presumed to be inherent to both membranes until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra; see also MPEP § 2112(V).
With respect to claim 13, as conveyed in the rejection of claim 1 (see § 5.4.1 supra), Edwards’ porous membrane has the same structural features as the porous membrane of claim 1. Therefore, Edwards’ porous membrane is presumed to be capable of functioning as a water treatment membrane and/or a dialysis membrane: because, inter alia, it has both the same structural features as Applicant’s claimed See Edwards ¶¶ 88, 90 (for pore sizes of 200, 400 nm); see also Best, supra; Spada, supra; see also MPEP § 2112(V). Furthermore, regarding the limitation “wherein the porous membrane is a water treatment membrane or a dialysis membrane”, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It has also been held that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In view of these holdings, the instant limitation appears to be directed to one or more materials worked upon by the structure being claimed (e.g., water, blood, etc.). Furthermore, the instant limitation also appears to be directed to a manner in which the claimed apparatus is intended to be employed. As such, the instant limitation is not being given patentable weight because: (1) inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (Otto supra; Young supra); and (2) a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus Masham supra.
With respect to claim 17, Edwards does not appear to specify the claimed mean thickness of the metal oxide. Edwards does however suggest that the thickness of the metal oxide affects the passage of particles through the membrane. (Edwards ¶ 29.) With this finding in mind, it respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the thickness of Edwards’ metal oxide, in order to: enhance the passage of particles through the membrane. Aller, supra; Petersen, supra
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Linder.8
With respect to claim 12, Edwards does not appear to specify that its porous membrane is configured in the manner claimed. 
Linder discloses a composite membrane which may include an electrically conductive porous support which can be coated with a metal oxide. (Linder Abstract; ¶ 33 (discussing asymmetric supports); ¶ 36 (further discussing applying a conductive layer to a support); ¶ 37 (teaching that the conductive layer can be formed by metal vapor deposition, oxide deposition, or any combination thereof).) Linder suggests that its membrane can be used for a variety of applications—including gas applications, water applications, or as an electrode. (Id. ¶¶ 19–23.) Regarding water applications, Linder contemplates that its membrane can be used in, e.g., reverse osmosis, nanofiltration, ultrafiltration, or microfiltration. etc. (Id. ¶ 27.) Linder further contemplates that its composite membrane can be adapted to allow the flow of permeate from the outer side to the inner side, or vice-versa. (Id. ¶ 30.) Linder suggests fluxes in the ranges of at least 0.5 Lp (i.e., liters/(m2·hr·bar)) or over 1 Lp were suitable for its invention. (Id. ¶ 54.) 
Notably, the instant claim requires a permeation flux, at 20 kPa, or 0.2 LMH (i.e., L/(m2·h)) or more. One can translate this pressure and flux into units of Lp by simply converting 20 kPa to units of “bar” and then dividing 0.2 LMH by the pressure in bar. And when doing so, the claimed permeation flux translates to an Lp of 1 or more. Comparably, as conveyed in the paragraph immediately above, Linder discloses a range at least 0.5 Lp. (Id. ¶ 54.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Additionally, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). 
In view of the above findings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, Linder’s disclosure would have reasonably suggested to those skilled in the art that: (A) an electrically conductive e.g., reverse osmosis, nanofiltration, etc.) so as to provide permeate; and (B) that such membranes can provide permeate fluxes in the range of “over 1 Lp”. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Linder with the teachings of Edwards, viz., such that Edward’s porous membrane is configured to be permeable to water: in order to yield the predictable result of providing permeate vis-à-vis a water application. KSR, 550 U.S. at 415–16. In this same vein, given that the claimed range translates to “1 Lp or more”  and Linder discloses the range of “over 1 Lp”, it is respectfully submitted that it would have been prima facie obvious to configure the membrane of the instant combination to have a permeation flux in the range of 1 Lp or more. MPEP § 2144.05(I) (citations omitted).
With respect to claim 15, Edwards suggests that its porous base can be derived from a variety of different membranes. (Edwards ¶ 75.) In addition, Edwards seeks to provide an electrically conductive porous membrane. (Id. Abstract.) 
Edwards does not appear to specify that “a size of the pores increases or decreases along the thickness direction of the porous membrane”. (Clm. 15.)
Linder discloses a composite membrane which may include an electrically conductive asymmetric porous support which can be coated with a metal oxide. (Linder Abstract; ¶ 33 (discussing asymmetric supports); ¶ 36 (further discussing applying a conductive layer to a support); ¶ 37 (teaching that the conductive layer can be formed by metal vapor deposition, oxide deposition, or any combination thereof).) Linder suggests that the size of the pores of its asymmetric porous support can increase along a thickness direction of said support. (Id. ¶ 33.) I.e., Linder teaches that its support can include a first porous layer integrally formed on a second porous layer, wherein the pore size and thickness of the first porous layer is smaller than the pore size and thickness of the second porous layer. (Id.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
At the time Applicant’s invention was effectively filed, Linder’s disclosure would have reasonably suggested to those skilled in the art that an asymmetric membrane having a pore size which increases along a thickness direction was a suitable shape for providing an electrically conductive porous membrane. Furthermore, as state above, Edwards suggests that its porous base can be derived from a variety of different membranes. (Edwards ¶ 75.) In connection with these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Linder with the teachings of Edwards, viz., such that Edward’s porous membrane is an asymmetric membrane having a pore size which increases along a thickness direction: in order to yield the predictable result of providing a suitable shape for an electrically conductive membrane. KSR, 550 U.S. at 415–16; Ryco, 857 F.2d at 1425; MPEP § 2144.04(IV)(B).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kesting.9
With respect to claim 16, Edwards suggests that its porous base can be derived from a variety of different membranes. (Edwards ¶ 75.) Furthermore, Edwards seeks to provide an electrically conductive porous membrane. (Id. Abstract.) 

Kesting discloses asymmetric membranes (i.e., anisotropic membranes) having a high degree of anisotropy. (Kesting Abstract.) Specifically, Kesting suggests that its membranes can have a 3:1 anisotropy, being measured by the ratio of the average pore size on the “large pore or open side” of the membrane relative to the average pore size on the “small pore or tight or closed side” of the membrane. (Id. col. 3, ll. 41–47.) Kesting further suggests that its membranes have the following properties: (A) increased toughness and flexibility (Id. col. 4, ll. 20–25); and (B) more thermal stability, less shrinkage, and more uniform shrinkage during autoclaving (id. col. 4, ll. 26–30).
As stated above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
At the time Applicant’s invention was effectively filed, Kesting’s disclosure would have reasonably suggested to those skilled in the art that an asymmetric membrane having a mean size of openings on one surface different from a mean size of openings on another surface was useful for providing one or more of: (1) increased toughness; (2) increased flexibility; (3) more thermal stability; (4) less shrinkage; and (5) more uniform shrinkage during autoclaving. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Kesting with the teachings of Edwards, viz., such that Edward’s porous membrane has a mean size of openings on one surface different from a mean size of openings on another surface, in order to yield one or more of the following predictable results/improvements: (1) increased toughness; (2) increased flexibility; (3) more thermal stability; (4) less shrinkage; and (5) more uniform shrinkage during autoclaving. KSR, .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Clough.10 
With respect to claim 18, Edwards does not appear to specify that the polymer compound is either of the polymers claimed. Clough suggests that at least both of these polymers were suitable for supporting a metal oxide. (Clough col. 18, ll. 35–56; paragraph bridging cols. 23–24.) 
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use either polyimide of polyvinylidene fluoride as the polymer compound in Edwards’ invention: since both polymers were known to be suitable substrates for supporting a metal oxide. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.

Response to Remarks11
Based on the amendments and remarks, the rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to optimization are respectfully acknowledged but are not persuasive. Applicant argues that Aller and Peterson are irrelevant to the current application. (Remarks 8.) Examiner is unpersuaded as both of these cases are used as guidance in the MPEP. Applicant argues that Examiner has not articulated an expectation of reasonable success. (Remarks 9.) Examiner courteously points out that Edwards discloses using well-known techniques used to control thickness and uniformity: such as ALD and CVD. Thus, respectfully, a person having ordinary skill, familiar with such techniques, would have had a reasonable expectation of controlling uniformity using these routine techniques.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed August 18, 2021.
        2 See, e.g., Compound, Dictionary.Cambridge.org, https://dictionary.cambridge.org/‌us/dictionary/english/compound (last visited May 16, 2021).
        3 Specification filed April 22, 2019 (“Spec.”).
        4 US 2012/0308807 A1, published December 6, 2012 (“Edwards”).
        5 See § 3 supra.
        6 See, e.g., US 2007/0100086 A1 to Hong et al., ¶ 26 (“The polymer membrane that can be used as the porous polymer membrane in said step A) includes, without limitation, any polymer membranes wherein the upper portion and lower portion of the polymer membrane are interconnected via pores, such as a separation membrane known as Track-etched membrane,”).
        7 See, e.g., The periodic table of elements, WebElements.com, https://www.webelements.com/ (last visited November 21, 2020) (showing “Ga” in group 13).
        8 US 2009/0001009 A1, published January 1, 2009 (“Linder”).
        9 US 4,333,972 A, published June 8, 1982 (“Kesting”).
        10 US 6,866,885 B1, issued March 15, 2005 (“Clough”).
        11 Remarks filed August 18, 2021.